DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 9-10 recite the limitation “3D cartography of at least one parameter related to blood velocity and tissue velocity are automatically computed” which is considered indefinite. It is unclear to the examiner whether the 3D cartography is also being computed or if the velocity is being computed based on the 3D cartography.
Claim 1, lines 14-15 recite the limitation “a quantification step wherein at least one velocity chosen between blood velocity and tissue velocity is automatically determined” which is considered indefinite. It is unclear to the examiner whether the velocity being determined here is the same as the velocity being determined in step c or a different velocity. For the purpose of examination, it is interpreted that they are the same velocity.

Claim 8, line 25 recites the limitation “a point of maximum tissue velocity” which is considered indefinite. It is unclear whether this point is the same as the point of maximum blood velocity previously recited in claim 8, lines 20-21. For the purpose of examination, they will be interpreted as the same.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al. (US 20150366532, as cited in the applicant’s 8/18/2020 IDS, hereinafter Voigt) in view of Datta et al. (US 20110208056, as cited in the applicant’s 8/18/2020 IDS, hereinafter Datta).
Regarding claim 1, Voigt teaches a method for 4D imaging of a heart of a living being ([0019] discloses the processor quantifies in four dimensions when analyzing the characteristics of heart valves), said method including at least the following steps: 
(a) an acquisition step wherein unfocused ultrasonic waves are transmitted in the heart ([0032], [0108] discloses the transducer is used to scan the heart volume of a patient and that the transmitted beams are collimated or diverging meaning they are not focused on a specific location) by a 2D array ultrasonic probe ([0107], “two-dimensional array” of transducer 18) and raw data from backscattered ultrasonic waves are acquired by said 2D array ultrasonic probe ([0032], [0108] discloses the transducer allows for reception along the scan lines); 
(b) an imaging step wherein a sequence of 3D images is generated from said raw data ([0094] discloses the generated image is from the acquired scan data and [0096] discloses the image is a rendering of the three-dimensional volume and voxels are used to represent the three-dimensional volume. Additionally [0100] discloses a sequence of images can be displayed), said sequence of 3D images forming an animation showing movements of an imaged volume including at least part of the heart ([0100], “a sequence of images may be displayed to represent the valve over time”, the valve being the part of the heart); 
(c) a velocity computing step wherein 3D cartography of at least one parameter related to blood velocity and tissue velocity are automatically computed in said imaged volume and time, ([0035] discloses that in response to the obtained acoustic energy which is representative of the 3D image sequence the doppler velocity is estimated which is representative of the blood velocity within the heart. Additionally [0100] discloses, “a sequence of images may be displayed to represent the valve over time” where the images are 3D images as taught above. Therefore, the displaying of the sequence of 3D images that show the blood velocity within the heart is synonymous with the definition of “3D cartography” as disclosed on pg. 18, lines 9-11 of the present applications specification. [0029] discloses that the acts are performed without any user input meaning they are performed automatically); 
(d) a locating step wherein at least one point of interest having a predetermined property is automatically located in said sequence of 3D images ([0061] discloses detecting the specific valve based on the specific parts of the valve. The identified valve is considered to be the point of interest and the specific anatomy (i.e. leaflets and/or chordae) are considered to be the predetermined property. Additionally [0063] discloses that machine-learnt classifiers can also be used to identify the anatomy, the classifiers are also considered to be predetermined properties of the anatomy. [0029] discloses that the acts are performed without any user input meaning they are performed automatically); 
(e) a quantification step wherein at least one velocity chosen between blood velocity and tissue velocity is automatically determined at said at least one point of interest and a predetermined quantification parameter is automatically computed, involving said at least one velocity ([0074]-[0076] disclose that in step 42 the processor positions sample planes over the identified location and in step 48 the flow is calculated at a given time for the identified location. [0111], discloses that the flow is representative of velocity “flow (e.g., velocity…)”. [0029] discloses that the acts are performed without any user input meaning they are performed automatically).
Voigt does not specifically teach wherein the quantification parameter involves: 
either a peak blood velocity in a certain anatomic area and said locating step (d) includes automatically locating said point of interest as a point of maximum blood velocity in said anatomic area and in at least part of the sequence of 3D images; 
or a peak tissue velocity in a certain anatomic area and said locating step (d) includes automatically locating said anatomic area in the sequence of 3D images and 13500118US3 automatically locating said point of interest as a point of maximum tissue velocity in said anatomic area in the sequence of 3D images.
However,
Datta in a similar field of endeavor teaches wherein the quantification parameter involves: a peak blood velocity in a certain anatomic area ([0045], “location of maximum velocity”) and said locating step (d) includes automatically locating said point of interest as a point of maximum blood velocity in said anatomic area ([0045] discloses that the gate location is automatically placed at the location of maximum velocity in the segmented flow, the gate location is considered the point of interest) and in at least part of the sequence of 3D images ([0034] discloses that the image is a “three-dimensional rendering of the volume” meaning the gate is placed in at least part of the 3D images being displayed); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Voigt to have the quantification parameter involve a peak blood velocity in a certain anatomic area and said locating step (d) includes automatically locating said point of interest as a point of maximum 

Regarding claim 8, Voigt teaches an apparatus for 4D imaging of a heart of a living being ([0019] discloses the processor quantifies in four dimensions when analyzing the characteristics of heart valves), said apparatus including at least a 2D array ultrasound probe (18 in fig. 1 and [0107] discloses the array is two-dimensional) and a control system (ultrasound system 10 in fig. 6) configured to:
(a) transmit unfocused ultrasonic waves in the heart ([0032], [0108] discloses the transducer is used to scan the heart volume of a patient and that the transmitted beams are collimated or diverging meaning they are not focused on a specific location) through said 2D array ultrasonic probe ([0107], “two-dimensional array” of transducer 18) and acquire raw data from backscattered ultrasonic waves are acquired through said 2D array ultrasonic probe ([0032], [0108] discloses the transducer allows for reception along the scan lines); 
(b) generating a sequence of 3D images from said raw data ([0094] discloses the generated image is from the acquired scan data and [0096] discloses the image is a rendering of the three-dimensional volume and voxels are used to represent the three-dimensional volume. Additionally [0100] discloses a sequence of images can be displayed), said sequence of 3D images forming an animation showing movements of an imaged volume ([0100], “a sequence of images may be displayed to represent the valve over time”, the valve being the part of the heart); 
(c) automatically compute 3D cartography of at least one parameter related to blood velocity and tissue velocity in said imaged volume, based on said sequence of 3D images ([0035] discloses that in response to the obtained acoustic energy which is representative of the 3D image sequence the doppler velocity is estimated which is representative of the blood velocity within the heart, the velocity value represents the parameter. Additionally [0100] discloses, “a sequence of images may be displayed to represent the valve over time” where the images are 3D images as taught above. Therefore, the displaying of the sequence of 3D images that show the blood velocity within the heart is synonymous with the definition of “3D cartography” as disclosed on pg. 18, lines 9-11 of the present applications specification. [0029] discloses that the acts are performed without any user input meaning they are performed automatically); 
(d) automatically locate at least one point of interest having a predetermined property in said sequence of 3D images ([0061] discloses detecting the specific valve based on the specific parts of the valve. The identified valve is considered to be the point of interest and the specific anatomy (i.e. leaflets and/or chordae) are considered to be the predetermined property. Additionally [0063] discloses that machine-learnt classifiers can also be used to identify the anatomy, the classifiers are also considered to be predetermined properties of the anatomy. [0029] discloses that the acts are performed without any user input meaning they are performed automatically); 
(e) automatically determine at least one velocity chosen between blood velocity and tissue velocity at said at least one point of interest and a predetermined quantification parameter ([0074]-[0076] disclose that in step 42 the processor positions sample planes over the identified location and in step 48 the flow is calculated at a given time for the identified location. [0111], discloses that the flow is representative of velocity “flow (e.g., velocity…)”. [0029] discloses that the acts are performed without any user input meaning they are performed automatically).
Voigt does not specifically teach wherein the quantification parameter involves: 
either a peak blood velocity in a certain anatomic area and said control system is configured to automatically locate said point of interest as a point of maximum blood velocity in said anatomic area and in at least part of the sequence of 3D images; 
or a peak tissue velocity in a certain anatomic area and said control system is configured to automatically locate said anatomic area in the sequence of 3D images and 13500118US3 automatically locating said point of interest as a point of maximum tissue velocity in said anatomic area in the sequence of 3D images.
However,
Datta in a similar field of endeavor teaches wherein the quantification parameter involves: a peak blood velocity in a certain anatomic area ([0045], “location of maximum velocity”) and said control system is configured to automatically locate said point of interest as a point of maximum blood velocity in said anatomic area ([0045] discloses that the gate location is automatically placed at the location of maximum velocity in the segmented flow, the gate location is considered the point of interest) and in at least part of the sequence of 3D images ([0034] discloses that the image is a “three-dimensional rendering of the volume” meaning the gate is placed in at least part of the 3D images being displayed); 

	
Regarding claim 2, Voigt in view of Datta teaches the method of claim 1, as set forth above. Voigt further teaches the quantification parameter involves a temporal variation of the parameter related to the velocity in a certain anatomic area ([0076] discloses that in act 48 the processor calculates the flow (velocity) as a function of time meaning the flow is dynamic and changes over time, therefore the parameter involves a temporal variation). Additionally as set forth above Datta teaches said locating step (d) includes automatically locating said point of interest as a point of maximum blood velocity in said anatomic area ([0045] discloses that the gate location is automatically placed at the location of maximum velocity in the segmented flow, the gate location is considered the point of interest) and in at least part of the sequence of 3D images ([0034] discloses that the image is a “three-dimensional rendering of the volume” meaning the gate is placed in at least part of the 3D images being displayed).

Regarding claim 3, Voigt in view of Datta teaches the method of claim 1, as set forth above. Voigt further teaches the quantification parameter involves a time integral of the parameter related to the velocity in a certain anatomic area ([0093], [0102] disclose that the velocity time integral is determined and displayed to represent the dynamic quantities of the volume). Additionally as set forth above Datta teaches said locating step (d) includes automatically locating said point of interest as a point of maximum blood velocity in said anatomic area ([0045] discloses that the gate location is automatically placed at the location of maximum velocity in the segmented flow, the gate location is considered the point of interest) and in at least part of the sequence of 3D images ([0034] discloses that the image is a “three-dimensional rendering of the volume” meaning the gate is placed in at least part of the 3D images being displayed).

Regarding claim 4, Voigt in view of Datta teaches the method of claim 1, as set forth above. Datta further teaches the quantification parameter involves a space integral of the parameter related to the velocity in a certain anatomic area ([0050] discloses the “volume integral of a flow parameter (such as velocity) is computed” and [0062] discloses the “velocity area integral” is determined) and said locating step (d) includes automatically locating said point of interest as a point of maximum blood velocity in said anatomic area ([0045] discloses that the gate location is automatically placed at the location of maximum velocity in the segmented flow, the gate location is considered the point of interest) and in at least part of the sequence of 3D images ([0034] discloses that the image is a “three-dimensional rendering of the volume” meaning the gate is placed in at least part of the 3D images being displayed).


Regarding claims 5 and 9, Voigt in view of Datta teaches the method of claim 1 and apparatus of claim 8, as set forth above. Voigt further teaches the quantification parameter determined at said quantification step is chosen from E, A, E', A', S, D, Vp, S', E/A, E/E', E/E', E'/A', S, S/D, VTI, Gmean and Gmax ([0093] discloses the velocity time integral (VTI) is calculated for the regurgitant orifice. Additionally [0074] discloses that color doppler flow image samples are obtained across aortic and mitral valve planes and color doppler flow is representative of velocity).

Regarding claims 7 and 14, Voigt in view of Datta teaches the method of claim 1 and apparatus of claim 8, as set forth above. Voigt further teaches:
at step (d), said at least one point of interest is automatically located based solely on said 3D cartography and its temporal profile ([0039] discloses that the valve is detected over time by searching through voxels. Voxels are used to define graphical points in three dimensions meaning the valve is identified within the 3D images being displayed. [0029] discloses that the acts are performed without any user input meaning they are performed automatically);
and at step (e), said at least one velocity is automatically determined at said at least one point of interest based solely on said 3D cartography and its temporal profile ([0074]-[0076] disclose that in step 42 the processor positions sample planes over the identified location and in step 48 the flow is calculated at a given time for the identified location. As can be seen in fig. 3 for steps 42 and 48 the planes are being positioned on the 3D image which is representative of the 3D cartography. [0111], discloses that the flow is representative of velocity “flow (e.g., velocity…)”. [0029] discloses that the acts are performed without any user input meaning they are performed automatically).

Regarding claim 11, Voigt in view of Datta teaches the apparatus of claim 8, as set forth above. Voigt further teaches said control system is configured to transmit said unfocused ultrasonic waves as divergent ultrasonic waves ([0108] discloses the transmit waveform is diverging).

Regarding claim 12, Voigt in view of Datta teaches the apparatus of claim 8, as set forth above. Voigt further teaches said control system is configured to transmit said unfocused ultrasound waves for a duration of at least part of a cardiac and less than 10 cardiac cycles ([0038] discloses that the valve can be detected over at least one cycle meaning the beams must have been transmitted for at least that one cycle in order for the valve to be detected).

Regarding claim 13, Voigt in view of Datta teaches the apparatus of claim 8, as set forth above. Voigt further teaches said control system is configured to transmit said unfocused ultrasound waves for a duration comprised between 1s and 10s ([0038] discloses that the valve can be detected over more than one heart cycle meaning the control system is configured to transmit ultrasound waves for more than one heart cycle. One heart cycle is considered to be one beat and the average patients heart rate is roughly 60 to 100 beats per minute which correlates to one beat every 0.6s-1.0s. Therefore, because the control system is configured to transmit ultrasound wave for more than one heart cycle the control system is configured to transmit the ultrasound waves for between 1s and 10s).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voigt in view of Datta as applied to claims 1 and 8 above, and further in view of Wegner (US 20150080725).
Regarding claims 6 and 10, Voigt in view of Datta teaches the method of claim 1 and the apparatus of claim 8, as set forth above. Voigt further teaches during said acquisition step (a), the control system (ultrasound system 10 in fig. 6) is configured to transmit said unfocused ultrasonic waves in several series of successive unfocused ultrasonic waves, the successive unfocused ultrasonic waves of each series having respectively different propagation directions ([0108], “transmission and reception along different scan lines…a plurality of different planes through the heart is scanned by rocking an array” meaning that in order to image the entire volume of the heart the array transmits the plurality of different planes in different directions one after the other).

However,
Wegner in a similar field of endeavor teaches an imaging step that includes synthesizing a 3D image by ultrasound synthetic imaging from the respective raw data corresponding to said successive unfocussed ultrasonic waves of each series ([0027] discloses that a synthetic aperture ultrasound technique is used to produce a three-dimensional image using unfocused transmissions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus disclosed by Voigt in view of Datta to have the imaging step include synthesizing a 3D image by ultrasound synthetic imaging from the respective raw data corresponding to said successive unfocussed ultrasonic waves of each series. The motivation to make this modification is in order to improve the quality of the ultrasound images, as recognized by Wegner ([0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791